



COURT OF APPEAL FOR ONTARIO

CITATION: Michel v. Spirit Financial Inc.,
    2020 ONCA 523

DATE: 20200820

DOCKET: C66925 & C66926

Benotto,
    Zarnett and Thorburn JJ.A.

DOCKET: C66925

BETWEEN

Alexander
    Michel

Plaintiff (Respondent)

and

Spirit
    Financial Inc.
,
Franz Kramer

And Gunther
    Kramer

Defendants
    (Appellants)

DOCKET: C66926

AND BETWEEN

Franz
    Kramer, Christa Schmidt

and
    Gunther Kramer

Plaintiffs (Appellants)

and

Alexander
    Michel

Defendant
    (Respondent)

Michael A. van Bodegom and Daniel W.
    Veinot, for the appellants Franz Kramer and Spirit Financial Inc, and
    respondent on cross-appeal, Gunther Kramer

Alexander Michel the respondent/appellant
    on cross-appeal, representing himself

Heard: in writing

On
    appeal from the judgment of Justice P.J. Flynn of the Superior Court of Justice,
    dated April 10, 2019, with reasons reported at 2019 ONSC 2254.

ADDENDUM

[1]

On June 19, 2020 we released our reasons for
    decision. We allowed the appeal in part by reducing the damages ordered by the
    trial judge to reflect the fact that some of the advances made by the
    respondent were statute barred. We indicated that, if the parties could not
    agree on the calculation of damages and costs, they could provide written
    submissions.

[2]

We have received the parties submissions as to
    the amendment to the judgment and costs.

[3]

We do not accept the respondents submission
    that the amount of the damages should be increased. We accept the submissions
    of the appellant.

[4]

The damages and pre-judgment interest in
    paragraph 1 of the judgment are reduced by a total of $336,273.

[5]

Costs with respect to the appeals and the cross
    appeal are payable to the respondent Alexander Michel and fixed in the amount
    of $16,500 inclusive of disbursements and HST.

M.L.
    Benotto J.A.

B.
    Zarnett J.A.

J.A. Thorburn
    J.A.


